Plaintiff in error, Frank Marshall, was convicted in the county court of Comanche county on a charge that he did have possession of intoxicating liquors with intent to sell the same, and his punishment was fixed at thirty days' confinement in the county jail and a fine of $50. He appeals from the judgment rendered on the verdict. The proof on the part of the state was uncontroverted. An examination of the record discloses that the errors assigned are destitute of merit. The judgment of the trial court is therefore affirmed. Mandate forthwith.